Citation Nr: 1120147	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  06-00 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for sinusitis and vasomotor rhinitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel




INTRODUCTION

The Veteran had active military service from October 1959 to October 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2005 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina denied a compensable rating for sinusitis and vasomotor rhinitis.  Due to the location of the Veteran's residence, the jurisdiction of his appeal remains with the RO in St. Petersburg, Florida.

The case was remanded by the Board in August 2009 to obtain additional treatment records and to afford the Veteran a new VA examination.  A review of the record indicates that the Board's remand directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The Veteran's service-connected sinusitis and vasomotor rhinitis is manifested by headaches, a runny nose, and the need for non-antibiotic medication.  However, the Veteran has not had one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; polyps; or nasal obstruction.  


CONCLUSION OF LAW

The criteria for a compensable rating for sinusitis and vasomotor rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.97, Diagnostic Codes (DC) 6514 & 6522 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the initial unfavorable AOJ decision, subsequent RO actions may "essentially cure[] the error in the timing of notice").  

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant was must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of the specific diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Here, a pre-decisional notice letter dated in December 2004 complied with VA's duty to notify the Veteran with respect to the compensable rating issue on appeal.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  A letter dated in September 2009 in particular notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In addition, the September 2009 correspondence informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  This notice was followed by a readjudication of the claim in a June 2010 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006)

Regarding VA's duty to assist, the RO obtained the Veteran's post-service medical records and secured examinations in furtherance of his claims.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records which have not been obtained and associated with the claims folder.  
Pertinent VA examinations with respect to the issue on appeal were obtained in January 2005 and March 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained in this case are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  Thus, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

II.  Analysis

The Veteran contends that he is entitled to a compensable rating for the service-connected sinusitis and vasomotor rhinitis due to the severity and frequency of his symptomatology.  The Board finds, however, that the pertinent medical findings, as shown in the examination conducted during the current appeal and prison treatment records directly address the criteria under which this service-connected disability is evaluated and are, thus, more probative than the subjective evidence of complaints regarding the severity of the pertinent symptomatology.

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  

The United States Court of Appeals for Veterans Claims (Court) has held that staged ratings are appropriate for initial rating and increased-rating claims when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).  As discussed in detail below, a staged rating is not warranted in this claim.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In this case, the Veteran has been diagnosed with sinusitis and vasomotor rhinitis.  This service-connected disability is rated as noncompensably disabling under 38 C.F.R. § 4.97, DC 6514, which evaluates impairment from chronic sphenoid sinusitis.  38 C.F.R. § 4.97, DC 6514 (2010).

Specifically, this disability, along with the sinus disabilities addressed in DCs 6510, 6511, 6512, and 6513, is rated pursuant to the General Rating Formula for Sinusitis (General Rating Formula).  Id.  Pursuant to the General Rating Formula , a 50 percent evaluation is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  Id.  A 30 percent evaluation is warranted when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Id.  A 10 percent evaluation is warranted when there are one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Id.  A noncompensable evaluation or zero percent evaluation is warranted when it is detected by X-ray only.  Id.

A note which follows the rating criteria indicates that an incapacitating episode of sinusitis is defined as an episode that requires bed rest and treatment by a physician.  Id.

Here, the Veteran was afforded a VA examination in January 2005.  The Veteran reported that he was mostly troubled with a chronic post-nasal drip, which was occasionally thick.  He had very little interference with breathing through his nose.  The drainage was not purulent.  He did not take any medication for nasal sinus problems at that time.  He reported that he had frequent headaches, three to four times a week, which were bifrontal and mid-facial and around the nose and eyes.  The Veteran reported that he rarely had a headache in the occipital areas.  The headaches were bilateral.  He had not been hospitalized for severe sinusitis.  The examiner noted that a recent CT scan of the sinuses showed some low intensity chronic ethmoid sinuses; no evidence of severe pathology was noted in the frontal or sphenoids.  Examination revealed that there was no unusual facial pain elicited by palpation.  Nasal passages were essentially patent.  There were no mucosal pustules noted, no polyps, and no redness on the nasal membranes.  The examiner opined that the facial headaches that the Veteran described were not necessarily related to sinus disease; sinus headaches were relatively rare compared to tension and migraine/migrainoid type headaches.  The Veteran had a direct continuum of headaches while in the military and out into the civilian life.  However, the symptoms while frequent were relatively benign.  The Veteran had had no reason for surgery or hospitalization and did not take medications on a regular basis.

The Veteran was afforded a second VA examination in March 2010.  He reported continued sinus congestion/pressure.  He had not required antibiotic treatment or hospitalization and had no surgery.  The Veteran did use medication for his nasal congestion.  He reported some headaches, several times per week due to the sinus congestions.  There were no incapacitating episodes.  The Veteran denied current rhinitis symptoms.  His current sinus symptoms included headaches one to six times per week.  There was no breathing difficulty or speech impairment.  Examination revealed no evidence of sinus disease.  There were no signs of nasal obstruction.  There were no nasal polyps; no septal deviation; no permanent hypertrophy of turbinates from bacterial rhinitis; no rhinoscleroma; no tissue loss, scarring or deformity of the nose; and no evidence of Wegener's granulomatosis or granulomatous infection.  A CT scan from February 2010 showed mild inflammatory changes; the sphenoid sinuses were relatively clear.  The examiner opined that the Veteran's disability had no significant effects on his usual occupation and no effects on usual daily activities.  

Post-service medical records dated through November 2009 reveal that the Veteran has not had one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain and purulent discharge or crusting.  In this regard, the Board observes that the Veteran specifically denied having incapacitating episodes.  See December 2005 Substantive Appeal.  Although the Veteran's treatment records do show complaints of headaches, pain and purulent discharge or crusting have not been shown.  

Accordingly, based on a review of the evidence, the Board finds that a compensable evaluation for the Veteran's service-connected sinusitis and vasomotor rhinitis is not warranted at any time during the pendency of this appeal.  The evidence does not show one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting, which is required for a compensable rating.  

The Board acknowledges the Veteran's representative's argument that the Veteran takes an antibiotic for his sinusitis at least once a year.  However, a review of the Veteran's treatment records only shows one antibiotic prescription, which expired in March 2005.  See March 2006 medication list.  Even if the Veteran does take antibiotics at least once a year, the evidence still fails to show that the Veteran has incapacitating episodes of sinusitis.  The Board also acknowledges the representative's argument that the Veteran's symptoms of a runny nose also supports a compensable rating.  Even if the Veteran has a runny nose, he specifically denied that drainage was purulent at the January 2005 examination.  Even if the Board were to concede, which it does not, that the Veteran's nasal discharge was purulent, the evidence still does not show three to six non-incapacitating episodes per year of sinusitis.  After taking into account the Veteran's headaches and nasal discharge, a review of the medical records and the Veteran's competent and credible lay statements, the evidence fails to show that he has three to six non-incapacitating episodes per year of sinusitis.  Therefore, even when taking into account the representative's argument, the evidence still does not support the criteria for a compensable rating at any time during the pendency of this appeal.  

Furthermore, as discussed herein, neither polyps nor nasal obstruction have been shown.  Accordingly, a compensable rating under the diagnostic code that evaluates impairment resulting from allergic or vasomotor rhinitis is not warranted.  See 38 C.F.R. § 4.97, Diagnostic Code 6522 (which stipulates that evidence of greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side, without polyps, is necessary for the assignment of a 10 percent rating and that evidence of the presence of polyps is required for the award of the next higher evaluation of 30 percent).  

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that the Veteran's sinusitis and vasomotor rhinitis warrants a compensable rating.  The Board finds, therefore, that the evidence of record does not support the schedular criteria required for a compensable rating of 10 percent for this service-connected disability.  This claim must be denied.  

The Board also finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321.  The current evidence of record does not demonstrate that sinusitis and vasomotor rhinitis have resulted in frequent periods of hospitalization or in marked interference with employment.  Id.  

In this regard, the Board notes that it is undisputed that the Veteran's sinusitis and vasomotor rhinitis have an adverse effect on employability, but it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2010).  In this case, the very problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  38 C.F.R. §§ 4.10, 4.40.  Therefore, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted.

Although the Veteran has submitted evidence of a medical disability, and a made claim for the highest rating possible, he has not submitted evidence of unemployability, or indeed claimed to be unemployable, as a result of his service-connected sinusitis and vasomotor rhinitis.  Thus, the question of entitlement to a total disability rating based on individual unemployability due to this service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

Entitlement to a compensable rating for sinusitis and vasomotor rhinitis is denied.



____________________________________________
THERESA M. CATINO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


